Name: Commission Regulation (EC) No 1149/98 of 2 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, certain detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  means of agricultural production;  tariff policy;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 159/40 3. 6. 98 COMMISSION REGULATION (EC) No 1149/98 of 2 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, certain detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono- mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia- tions (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithaunia, to take account of the Agreement on Agricul- ture concluded during the Uruguay Round Multilateral Trade Negotiations (3), and in particular Article 5 thereof, Whereas Regulations (EC) No 3066/95 and (EC) No 1926/96 provide for the opening, for the period 1 July 1998 to 30 June 1999, of a tariff quota for 153 000 live bovine animals weighing from 80 to 300 kilograms and orginating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania and qualifying for an 80 % reduction in customs duties; whereas management measures should be laid down for the import of those animals; Whereas, with a view to preventing speculation, the quantity available should be made accessible to traders able to show that they are genuinely engaged in trade of a significant scale with third counties; whereas, in that respect and with a view to efficient managment, the traders concerned must have exported and/or imported at least 50 animals in 1997; whereas a batch of 50 animals in principle constitutes a normal load and experience has shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable; Whereas, if such criteria are to be checked, applications must be presented in the Member State where the importer is entered in a VAT register; Whereas, in order to ensure that imports of the quantities laid down for the period 1 July 1998 to 30 June 1999 arrive regularly, the issuing of licences should be stag- gered over the period concerned; Whereas provision should be made for the arrangements to be administered by means of import licences; whereas, to that end, detailed rules should be laid down in parti- cular to cover the submission of applications and the particulars to be shown on applictions and licences, where applicable by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 1044/98 (5), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 759/98 (7); whereas provision should also be made for licences to be issued after a period for reflection, a flat-rate percentage reduc- tion being applied where necessary; Whereas provision should be made for imported animals to be identified in accordance with Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (1) OJ L 328, 30. 12. 1995, p. 31. (2) OJ L 216, 8. 8. 1997, p. 1. (3) OJ L 254, 8. 10. 1996, p. 1. (4) OJ L 331, 2. 12. 1988, p. 1. (5) OJ L 149, 20. 5. 1998, p. 11. (6) OJ L 143, 27. 6. 1995, p. 35. (7) OJ L 105, 4. 4. 1998, p. 7. (8) OJ L 117, 7. 5. 1997, p. 1. ¬ ¬EN Official Journal of the European Communities L 159/413. 6. 98 HAS ADOPTED THIS REGULATION: Article 1 1. Under the tariff quotas provided for in Regulations (EC) No 3066/95 and (EC) No 1926/96, 153 000 head of live bovine animals falling within CN codes 0102 90 21, 0102 90 29, 0102 90 41 or 0102 90 49 and originating in the third countries listed in Annex II hereto may be imported in the period 1 July 1998 to 30 June 1999 in accordance with this Regulation. This tariff quotas serial number shall be 09.4537. 2. The ad valorem and specific customs duties on those animals as fixed in the common customs tariff (CCT) shall be reduced by 80 %. Article 2 1. Applicants under the quota provided for in Article 1 must be natural persons or legal entities and must prove, to the satisfaction of the competent authorities of the Member State concerned when submitting their applica- tions, that during 1997 they have imported and/or exported at least 50 animals covered by CN code 0102 90; applicants must be listed in a national VAT register. 2. Proof of import and export shall be furnished exclu- sively by means of the customs document of release for free circulation or the export document, duly endorsed by the customs authorities. The Member States may accept copies of the documents referred to above, duly certified by the issuing authority, where applicants can prove, to the satisfaction of the competent authority, that it is impossible for them to obtain the originals. Article 3 1. Applications for import rights may be submitted only in the Member State where the applicant is regis- tered in accordance with Article 2(1). 2. Applications for import rights:  must cover at least 50 animals, and  may not cover more than 10 % of the quantity available. Where applications exceed this quantity, the excess shall be disregarded. 3. Applications for import rights may be lodged until 17 June 1998 only. 4. Applicants may lodge no more than one application each. Where the same applicant lodges more than one application, all applications from that applicant shall be inadmissible. 5. By 26 June 1998 at the latest, the Member States shall notify the Commission of applications lodged. Such notification shall comprise a list of applicants and of quantities applied for. All notifications, including nil returns, shall be forwarded by telex or fax, using the model form in Annex I hereto in cases where applications have actually been submitted. Article 4 1. The Commission shall decide what percentage of quantities covered by applications may be imported. 2. If the quantities covered by applications as referred to in Article 3 exceed those available, the Commission shall fix a single percentage reduction to be applied to the quantities applied for. Where the application of the reduction provided for in the first subparagraph gives a figure of less than 50 head per application, the quantity available shall be awarded by the Member States concerned by drawing lots for import rights covering 50 head each. Where the remainder is less than 50 head, a single import right shall be awarded for that quantity. Article 5 1. The quantities awarded shall be imported subject to presentation of one or more import licences. 2. Licence applications may be lodged only in the Member State where the application for the import right is submitted. 3. Licence applications and licences shall show the following: (a) in Section 8, one or more of the countries listed in Annex II; licences shall carry with them an obligation to import from one or more of the countries shown; (b) in Section 16, one of the following groups of Combined Nomenclature subheadings within the same indent:  0102 90 21; 0102 90 29;  0102 90 41; 0102 90 49; (c) in Section 20, the serial number 09.4537 and at least one of the following:  Reglamento (CE) no 1149/98  Forordning (EF) nr. 1149/98  Verordnung (EG) Nr. 1149/98  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1149/98  Regulation (EC) No 1149/98  RÃ ¨glement (CE) no 1149/98  Regolamento (CE) n. 1149/98  Verordening (EG) nr. 1149/98  Regulamento (CE) nÃ « 1149/98  Asetus (EY) N:o 1149/98  FÃ ¶rordning (EG) nr 1149/98. ¬ ¬EN Official Journal of the European CommunitiesL 159/42 3. 6. 98 4. Until 31 December 1998, licences shall be issued for no more than 50 % of the import rights awarded. Import licences covering the remainder shall be issued from 1 January 1999. 5. Import licences issued in accordance with this Regu- lation shall be valid for 90 days from their date of issue within the meaning of Article 21(2) of Regulation (EC) No 3719/88. However, no licence shall be valid after 30 June 1999. 6. Licences issued shall be valid throughout the Community. 7. Article 8(4) of Regulation (EEC) No 3719/88 shall not apply. To that end, the figure 0 (zero) shall be entered in Section 19 of licences. Article 6 The duties referred to in Article 1 shall apply to live animals on presentation of either an EUR.1 movement certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreements and Protocol 3 to the free-trade agreements or a declaration by the exporter in accordance with the said Protocols. Article 7 All animals imported under this Regulation shall be iden- tified in accordance with Regulation (EC) No 820/97. Article 8 Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, save as otherwise provided herein. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European Communities L 159/433. 6. 98 ANNEX I EC Fax No (32 2) 296 60 27 Application of Regulation (EC) No 1149/98 Serial No 09.4537 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date: .............................................................................. Period: .............................................................................. Member State: ........................................................................................................................................................... Applicants No (1) Applicant (name and address) Quantity Total Member State: ............................................................................ Fax No: ........................................................ Tel.: ............................................................... (1) Continuous numbering. ¬ ¬EN Official Journal of the European CommunitiesL 159/44 3. 6. 98 ANNEX II  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia